Order entered September 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00822-CR

                               ANTWON CARTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81511-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On September 1, 2015, we ordered that Stephanie Hudson be removed as appellant’s

attorney and that the trial court appoint new counsel to represent appellant on this appeal. On

September 2, 2015, we received the trial court’s order appointing Pamela Lakatos as appellant’s

new attorney.

       We DIRECT the Clerk to list Pamela Lakatos as appellant’s attorney of record.

       We note that the trial court also made a finding that Ms. Lakatos should be given sixty

days to file appellant’s brief. We ORDER appellant to file his brief within SIXTY DAYS of the

date of this order. Because this appeal was filed more than one year ago and appellant’s brief is

already five months overdue from its original due date, no further extensions will be granted.
       We DIRECT the Clerk to send copies of this order to Pamela Lakatos and the Collin

County District Attorney’s Office.



                                               /s/    CAROLYN WRIGHT
                                                      CHIEF JUSTICE